
	
		II
		112th CONGRESS
		2d Session
		S. 2144
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2012
			Ms. Stabenow introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to exclude
		  from gross income of individual taxpayers discharges of indebtedness
		  attributable to certain forgiven residential mortgage
		  obligations.
	
	
		1.Short titleThis Act may be cited as the
			 Mortgage Cancellation Relief Act of
			 2012.
		2.Exclusion from
			 gross income for certain forgiven mortgage obligations
			(a)In
			 generalSubparagraph (E) of
			 section
			 108(a)(1) of the Internal Revenue Code of 1986 is amended to
			 read as follows:
				
					(E)in the case of an
				individual, the indebtedness discharged is qualified residential
				indebtedness.
					.
			(b)Qualified
			 residential indebtedness shortfallSubsection (h) of section 108
			 of the Internal Revenue Code of 1986 is amended to read as follows:
				
					(h)Qualified
				residential indebtedness
						(1)LimitationsThe
				amount excluded under subparagraph (E) of subsection (a)(1) with respect to any
				qualified residential indebtedness shall not exceed the excess (if any)
				of—
							(A)the outstanding
				principal amount of such indebtedness (immediately before the discharge),
				over
							(B)the sum of—
								(i)the amount
				realized from the sale of the real property securing such indebtedness reduced
				by the cost of such sale, plus
								(ii)the outstanding
				principal amount of any other indebtedness secured by such property.
								(2)Qualified
				residential indebtedness
							(A)In
				generalThe term qualified residential indebtedness
				means indebtedness which—
								(i)was incurred or
				assumed by the taxpayer in connection with real property used as a residence
				and is secured by such real property,
								(ii)is incurred or
				assumed to acquire, construct, reconstruct, or substantially improve such real
				property, and
								(iii)with respect to
				which such taxpayer makes an election to have this paragraph apply.
								(B)Refinanced
				indebtednessSuch term shall include indebtedness resulting from
				the refinancing of indebtedness under subparagraph (A)(ii), but only to the
				extent the refinanced indebtedness does not exceed the amount of the
				indebtedness being refinanced.
							(C)ExceptionsSuch
				term shall not include qualified farm indebtedness or qualified real property
				business
				indebtedness.
							.
			(c)Conforming
			 amendments
				(1)Paragraph (2) of
			 section 108(a) of the Internal Revenue Code of 1986 is amended by striking
			 subparagraphs (B) and (C) and inserting the following new subparagraph:
					
						(B)Insolvency
				exclusion takes precedence over qualified farm exclusion; qualified real
				property business exclusion; and qualified residential indebtedness
				exclusionSubparagraphs (C), (D), and (E) of paragraph (1) shall
				not apply to a discharge to the extent the taxpayer is
				insolvent.
						.
				(2)Paragraph (1) of
			 section 108(b) of such Code is amended by striking or (C) and
			 inserting (C), or (E).
				(3)Subsection (d) of
			 section 121 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(13)Special rule
				relating to discharge of indebtednessThe amount of gain which
				(but for this paragraph) would be excluded from gross income under subsection
				(a) with respect to a principal residence shall be reduced by the amount
				excluded from gross income under section 108(a)(1)(E) with respect to such
				residence.
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to
			 discharges after December 31, 2012.
			
